SAVOY, Judge.
This is a suit filed by plaintiff, as a subrogee of James C. Begnaud and George L. Begnaud, against defendants, to recover from defendants a certain sum of money which plaintiff has paid to its insureds, James C. Begnaud and George L. Begnaud, resulting from an explosion and fire which occurred on November 11, 1958, in the Town of Breaux Bridge, Louisiana.
This is a companion case to that of Naquin v. Marquette Casualty Company and Town of Breaux Bridge, Louisiana, 143 So.2d 122, decided by us this date.
The facts in the instant case and the case of Naquin v. Marquette Casualty Company and Town of Breaux Bridge, Louisiana, are the same; the only difference being that the parties are different and the amount sued for is a different sum.
For the reasons assigned in the case of Naquin v. Marquette Casualty Company and Town of Breaux Bridge, Louisiana, the judgment of the district court is affirmed at appellant’s costs.
Affirmed.